PD-0052-15

                                    PD-0052-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
JANUARY 20, 2015                                                Transmitted 1/13/2015 1:10:01 PM
                                                                  Accepted 1/20/2015 5:22:50 PM
                                                                                    ABEL ACOSTA
                               NO. __________________                                       CLERK

    JULIA RHOTON ANDREWS                    §     IN THE COURT OF
                                            §
    VS.                                     §     CRIMINAL APPEALS
                                            §
    STATE OF TEXAS                          §     OF TEXAS

                           MOTION TO EXTEND TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE JUDGES OF SAID COURT:

          Now comes Julia Rhoton Andrews, Appellant in the above styled and

    numbered cause, and moves for an extension of time of 30 days to file a

    petition for discretionary review, and for good cause shows the following:

          1.       On December 10, 2014, the Court of Appeals affirmed

    appellant's conviction.     Julia Rhoton Andrews v. State, 09-13-00407-CR.

    This petition is therefore due on January 10, 2015.

          2.       Counsel has been unable to complete the petition for the

    following reasons: Counsel for Appellant has been laboring under a heavy

    caseload and requires more time to prepare said brief and requests more

    time to file said PDR.

          3.       Defendant is currently incarcerated.




                                                                              Page -1-
      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 30 days, i.e. until February 11, 2015, to file a

petition for discretionary review.



                                     Respectfully submitted,

                                     CHRISTINE R BROWN-ZETO
                                     Attorney at Law
                                     1107 Green Avenue
                                     Orange, Texas 77630
                                     Tel: (409) 886-8558
                                     Fax: (409) 883-6523


                                     By: /S/ Christine R. Brown-Zeto
                                        Christine R. Brown-Zeto
                                        State Bar No. 03102200
                                        crbrown@exp.net
                                        Attorney for Julia Rhoton Andrews




                         CERTIFICATE OF SERVICE

      This is to certify that on January 12, 2015, a true and correct copy of

the above and foregoing document was served on the District Attorney's

Office, Orange County, 801 Division, Orange, Texas 77630, by mail.


                                     /S/ Christine R. Brown-Zeto
                                     Christine R. Brown-Zeto


                                                                       Page -2-